Per Curiam. This claim arises out of a criminal offense that occurred on August. 29, 1974, at 1444 West Winona, Chicago. William J. Berron, father of the victim, seeks payment of compensation pursuant to the "Crime Victims Compensation Act,” Ill. Rev. Stat., 1973, Ch. 70, §71, et seq. (hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the claimant’s deceased daughter, Arlene C. Zandulab, age 40, was a victim of a violent crime, as defined in §2(c) of the Act, to wit: "Murder", (Ill. Rev. Stat., 1973, Ch. 38, §9-1.) 2. On August 29,1974, at 11:00 a.m., the discovery of a nude body of a woman lying on a garage floor at 1444 West Winona, was reported to police by an unidentified caller. The body was removed to the County Morgue, where an autopsy revealed the cause of death to be strangulation. A pair of panty hose found at the scene appeared to have been used in the murder. The body was later identified as Arlene C. Zandulab. 3. That at this time, the assailant or assailants have not been identified. That a further, and more detailed, summary of the facts and information considered by the Court is contained in the Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter and the facts as reported therein are incorporated in this opinion by reference. 4. That the police investigation has presented no evidence of provocation by the decedent for the attack upon her. 5. That the victim and her assailant were not related nor sharing the same household. 6. That the criminal offense was promptly reported to law enforcement officials, and claimant has fully cooperated with their requests for assistance. 7. That the claimant seeks compensation for funeral, interment and inquest fees in the amount of $1,627.60 that he incurred as the result of his daughter’s death. 8. That the claimant or his family has not received nor will be entitled to receive any benefits from any other source as the result of the victim’s death. 9. That the claimant has incurred a pecuniary loss in the amount of $1,627.60 from which $200 must be deducted pursuant to §7(d) of the Act. 10. That the proof submitted in support of this claim satisfies all the requirements of this Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the total sum of $1,427.60 be awarded to William J. Berron, the father of an innocent victim of a violent crime. It Is Further Ordered that the sum of $999.99 (Nine Hundred and Ninety-Nine Dollars and Ninety-Nine Cents) be paid immediately from the Court of Claims Fund as a partial payment on the total amount of this award, and that the balance of the award due the claimant in the sum of $427.61 be referred forthwith to the General Assembly for its approval.